DETAILED ACTION
Advisory Action
The proposed amendment filed on April 5, 2021 has been fully considered and entered.
In view of the proposed amendment filed on April 5, 2021, the examiner agrees to withdraw the objections on the specification and claims 3, 6, 14, and 16, and the rejections 35 U.S.C. 112(b). However, the rejection 35 U.S.C. 112(a) has been maintained (for the reasons, see Response to Arguments below). 
Response to Arguments
In page 9, fourth paragraph bridging to page 10, third paragraph of applicant’s remarks, applicant argues that “[A]s described in the application and stated in the independent claims, the PCR product of claims 1 and 12 is the amplification product of those fragments that have been labeled at the 5-hydroxymethylcytosines and enriched on a solid phase by binding the fragments thereto. Thus, the PCR product fragments of independent claim 1 will encompass 5-hydroxymethylcytosine sites of the original target DNA and the PCR product fragments of independent claim 12 will encompass 5-methylcytosine sites of the original target DNA. Mapping sequencing reads of the PCR product fragments to a genome of the target DNA sample will thus necessarily encompass mapping the 5-hydroxymethylcytosines (claim 1) or the 5-methylcytosines (claim 12) in the target DNA as claimed. Applicant respectfully submits that given the knowledge level of one of ordinary skill in the art and the disclosure of the specification when read as a whole, as required, one of ordinary skill in the art would be able to practice the inventions as claimed without undue experimentation. Specifically, Applicant respectfully submits that one of ordinary skill in the art would be able to practice the invention in which sequencing reads of a purified PCR product are mapped to a DNA genome and a distribution map is generated, as claimed”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although it is well known in the art that PCR products do not contain methyl groups because the PCR products are generated in vitro (see attached “Site-directed mutagenesis-experimental consideration” in the office action on December 7, 2020) and methylation of a DNA can be estimated using bisulfite PCR wherein the DNA is treated with bisulfite before the PCR (see Nucleic Acids Research, 32, e38, 2004), since step (5) of claim 1 or 12 does not require to treat the DNA fragments enriched on the solid phase with bisulfite, after step (5) of claim 1 or 12, both 5-methylcytosines and labeled 5-hydromethylcytosines in the DNA fragments enriched on the solid phase become cytosines in the PCR product such that the skilled artisan cannot differentiate which cytosine in the PCR product is from 5-methylcytosines in the DNA fragments enriched on the solid phase, which cytosine in the PCR product is from labeled 5-hydromethylcytosines in the DNA fragments enriched on the solid phase, and which cytosine in the PCR product is from unmethylated cytosines in the DNA fragments enriched on the solid phase such that a distribution map of the labeled 5-hydroxymethylcytosines in the target DNA cannot be generated after mapping sequencing reads to a genome of the target DNA and applicant’s argument “the PCR product fragments of independent claim 1 will encompass 5-hydroxymethylcytosine sites of the original target DNA and the PCR product fragments of independent claim 12 will encompass 5-methylcytosine sites of the original target DNA. Mapping sequencing reads of the PCR product fragments to a genome of the target DNA sample will thus necessarily encompass mapping the 5-hydroxymethylcytosines (claim 1) or the 5-methylcytosines (claim 12) in the target DNA as claimed” is incorrect. 
3.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 13, 2021